Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 1 of 28 Page ID #:187



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   AMIE L. MEDLEY
      Deputy Attorney General
  4   TODD GRABARSKY
      Deputy Attorney General
  5   State Bar No. 286999
       300 South Spring Street, Suite 1702
  6    Los Angeles, CA 90013
       Telephone: (213) 269-6044
  7    Fax: (916) 731-2124
       E-mail: Todd.Grabarsky@doj.ca.gov
  8   Attorneys for Gavin Newsom, in his official
      capacity as Governor of California, and Xavier
  9   Becerra, in his official capacity as Attorney
      General of California
 10
                       IN THE UNITED STATES DISTRICT COURT
 11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
                                   EASTERN DIVISION
 13
 14
 15   WENDY GISH, et al.,                      5:20-cv-00755-JGB-KK
 16                                            OPPOSITION OF DEFENDANTS
                                   Plaintiffs, GOVERNOR GAVIN NEWSOM
 17                                            AND ATTORNEY GENERAL
                  v.                           XAVIER BECERRA TO
 18                                            PLAINTIFFS’ APPLICATION FOR
      GAVIN NEWSOM, in his official            TEMPORARY RESTRAINING
 19                                            ORDER AND ORDER TO SHOW
      capacity as Governor of California, et CAUSE
 20   al,
                                               Judge:        The Honorable Jesus G.
 21                             Defendants.                  Bernal
                                               Action Filed: April 13, 2020
 22
 23
 24
 25
 26
 27
 28
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 2 of 28 Page ID #:188



  1                                             TABLE OF CONTENTS
  2
                                                                                                                             Page
  3   Introduction ............................................................................................................... 1
  4   Background................................................................................................................ 3
  5            I.        The Governor’s Proclamation of a State of Emergency Related
                         to the COVID-19 Pandemic .................................................................. 3
  6
               II.       The Present Lawsuit .............................................................................. 5
  7
      Legal Standard ........................................................................................................... 6
  8
      Argument ................................................................................................................... 7
  9
               I.        Plaintiffs Are Not Likely to Succeed on the Merits of Their
 10                      Claims ................................................................................................... 7
 11                      A.        The State Executive Order Is a Constitutional Exercise of
                                   the Governor’s Emergency Powers to Combat the
 12                                COVID-19 Pandemic ................................................................. 7
 13                      B.        Even Under the Standard of Review for Non-Emergency
 14                                Situations, the State Executive Order Would Not Violate
                                   Plaintiffs’ Constitutional Rights Given the Current
 15                                Pandemic .................................................................................. 14
 16                                1.       The Executive Order Is a Neutral Law of General
 17                                         Application that Survives Rational Basis Review. ......... 15
                                   2.       The Executive Order Survives Strict Scrutiny ............... 16
 18
               II.       The Remaining Factors Weigh Heavily Against Issuance of a
 19
                         Temporary Restraining Order ............................................................. 20
 20   Conclusion ............................................................................................................... 23
 21
 22
 23
 24
 25
 26
 27
 28

                                                                   i
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 3 of 28 Page ID #:189



  1                                        TABLE OF AUTHORITIES
  2
                                                                                                                      Page
  3
      CASES
  4
  5   Abeel v. Clark
        84 Cal. 226 (1890) ................................................................................................. 9
  6
      Abiding Place Ministries v. Wooten
  7
         No. 3:20-cv-00683-BAS-AHG (S.D. Cal. Apr. 10, 2020) .................................. 11
  8
      Alliance for the Wild Rockies v. Cottrell
  9      632 F.3d 1127 (9th Cir. 2011) ............................................................................... 7
 10
      Benson v. Walker
 11     274 F. 622 (4th Cir. 1921) ..................................................................................... 8
 12   Compagnie Francaise de Navigation a Vapeur v. Bd. of Health of
 13     State of La.
        186 U.S. 380 (1902) .............................................................................................. 8
 14
 15   Drakes Bay Oyster Co. v. Jewell
        747 F.3d 1073 (9th Cir. 2014) ............................................................................. 20
 16
      Hickox v. Christie
 17      205 F. Supp. 3d 579 (D.N.J. 2016).................................................................. 8, 13
 18
      In re Abbott
 19       No. 20-50264, 2020 WL 1685929 (5th Cir. Apr. 7, 2020) ............................. 9, 10
 20   In re Approval of the Judicial Emergency Declared in the S. Dist. of
 21       Cal.
          2020 WL 1814265 (9th Cir. Apr. 2, 2020) .......................................................... 10
 22
 23   Jacobson v. Massachusetts
         197 U.S. 11 (1905) ...................................................................................... 8, 9, 10
 24
      Jew Ho v. Williamson
 25      103 F. 10 (C.C.N.D. Cal. 1900) .................................................................... 12, 13
 26
      Kansas v. Hendricks
 27     521 U.S. 346 (1997) .............................................................................................. 8
 28

                                                               ii
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 4 of 28 Page ID #:190



  1                                           TABLE OF AUTHORITIES
                                                    (continued)
  2                                                                                                                   Page
  3   Mazurek v. Armstrong
  4     520 U.S. 968 (1997) .............................................................................................. 7

  5   Murphy v. Palmer
        2017 WL 2364195 (D.N.J. May 31, 2017) ......................................................... 10
  6
  7   Phillips v. City of New York
         775 F.3d 538 (2d Cir.) ........................................................................................... 9
  8
      Prince v. Massachusetts
  9
         321 U.S. 158 (1944) .....................................................................................passim
 10
      Rasmussen v. Idaho
 11     181 U.S. 198 (1901) .............................................................................................. 8
 12
      Smith v. Avino
 13     91 F.3d 105 (11th Cir. 1996) ............................................................................... 10
 14   Stormans, Inc. v. Wiesman
 15      794 F.3d 1064 (9th Cir. 2015) ....................................................................... 15, 16
 16   United States v. Chalk
        441 F.2d 1277 (4th Cir. 1971) ........................................................................... 8, 9
 17
 18   Vaccaro v. Sparks
        No. SACV 11-00164, 2011 WL 318039 (C.D. Cal. Jan. 28, 2011) ...................... 6
 19
      Whitlow v. California
 20
        203 F. Supp. 3d 1079 (S.D. Cal. 2016) ................................................................. 9
 21
      Winter v. Nat. Res. Def. Council, Inc.
 22     555 U.S. 7 (2008) ........................................................................................ 6, 7, 20
 23
      Wong Wai v. Williamson
 24     103 F. 1 (C.C.N.D. Cal. 1900) ...................................................................... 12, 13
 25   Workman v. Mingo Cty. Bd. of Educ.
 26     419 Fed.Appx. 348 (4th Cir. 2011) ..................................................................... 16
 27   Zucht v. King
 28
         260 U.S. 174 (1922) .............................................................................................. 9

                                                               iii
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 5 of 28 Page ID #:191



  1                                          TABLE OF AUTHORITIES
                                                   (continued)
  2                                                                                                                 Page
  3   CONSTITUTIONAL PROVISIONS
  4
      United States Constitution
  5     First Amendment ............................................................................................. 6, 20
        Fourteenth Amendment ..................................................................................... 6, 9
  6
  7   California Constitution Article 1 ................................................................................ 6

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21

 22
 23
 24
 25
 26
 27
 28

                                                              iv
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 6 of 28 Page ID #:192



  1        Defendants California Governor Gavin Newsom and California Attorney
  2   General Xavier Becerra (collectively, the State Defendants) file this opposition to
  3   Plaintiffs’ Application for Temporary Restraining Order and for Order to Show
  4   Cause Why Preliminary Injunction Should Not Issue (ECF No. 8).
  5                                    INTRODUCTION
  6        The State of California, like the rest of the world, is combatting a public health
  7   emergency of a magnitude unseen for at least a century. COVID-19, the novel
  8   coronavirus spreading through the country, is a virulently infectious and frequently
  9   deadly disease that already has killed nearly 35,000 Americans, and because the
 10   virus is new, there is not yet any vaccine or even widely effective treatment for it.
 11   This extraordinary pandemic calls for swift and decisive action using the limited
 12   tools available to curb the disease’s spread. Accordingly, the Governor has
 13   proclaimed a state of emergency and issued an Executive Order prohibiting public
 14   and private gatherings of any size and directing all Californians except those
 15   working in critical infrastructure to stay home to slow the spread of COVID-19 and
 16   preserve the health and safety of all Californians.
 17        Both the virulence of COVID-19 and the emergency public health stay-at-
 18   home order issued to combat it have forced changes on many fundamental
 19   institutions. Schools have closed their classrooms and moved classes online.
 20   Courthouses have been closed to the public, jury trials have been postponed, and
 21   hearings are now conducted telephonically. Public meetings across the State are
 22   similarly being conducted electronically. And houses of worship have stopped
 23   holding in-person services.
 24        Most churches, mosques, synagogues, and other places of worship have
 25   accepted the need for these temporary emergency measures, and are now
 26   conducting their services online, often through free video conferencing tools such
 27   as Zoom, Skype, and WebEx. Plaintiffs, however, believe that these precautions
 28   are unnecessary and that they can conduct in-person services safely by providing

                                                1
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 7 of 28 Page ID #:193



  1   hand sanitizers, enforcing physical distancing, and using other measures. Indeed,
  2   they contend that the Executive Order—along with related orders issued by San
  3   Bernardino and Riverside Counties—is unconstitutional, claiming that it infringes
  4   on their religious freedom to congregate in indoor places of worship and perform
  5   rituals that involve physical contact with others. Moreover, they seek a temporary
  6   restraining order to immediately enjoin the enforcement of the Order against
  7   religious or faith based services.
  8        In seeking emergency equitable relief, plaintiffs always bear a heavy burden,
  9   and that burden is even heavier where they are asking the Court to grant such relief
 10   in the midst of a public health emergency. Plaintiffs have not even begun to satisfy
 11   this burden. Indeed, in seeking a temporary restraining order, Plaintiffs all but
 12   ignore the extraordinary and imminent threat the COVID-19 pandemic poses to the
 13   health and safety of Californians absent measures like those outlined in the
 14   Executive Order. The State, however, has a compelling interest in protecting public
 15   health, and it is well-settled that it has broad emergency power to combat an
 16   epidemic even where the temporary measures taken to do so restrict activities that
 17   normally would be constitutionally protected. And though the free exercise of
 18   one’s religion is a fundamental right afforded constitutional protection, as the
 19   Supreme Court has recognized, “[t]he right to practice religion freely does not
 20   include liberty to expose the community . . . to communicable disease.” Prince v.
 21   Massachusetts, 321 U.S. 158, 166-67 (1944). Plaintiffs do not—and cannot—show
 22   that the Executive Order exceeds those emergency powers. Therefore, Plaintiffs
 23   have failed to show a likelihood of success on their challenge to the Order.
 24        Nor have Plaintiffs shown that the balance of equities weighs in favor of a
 25   temporary restraining order. Any injury that Plaintiffs have suffered to their
 26   constitutional rights is limited, not only because the Executive Order is temporary
 27   and restricted to the current emergency, but also because the Order permits them to
 28   conduct services online and even to hold drive-in services as long as those in

                                                2
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 8 of 28 Page ID #:194



  1   attendance abide by physical distancing guidelines and refrain from direct and
  2   indirect physical contact with others. Moreover, the public interest weighs heavily
  3   against the relief that Plaintiffs seek. The current pandemic unfortunately provides
  4   copious examples of individuals, including asymptomatic ones, spreading COVID-
  5   19 throughout communities through attendance at public gatherings, including in
  6   places of worship where physical distancing and cleanliness precautions were
  7   implemented. Exempting Plaintiffs from the Executive Order’s stay-at-home
  8   requirement so they may congregate for extended periods of time would pose a
  9   public health risk and create an unreasonable risk of exacerbating the spread of
 10   COVID-19, infecting, and potentially killing, many others. It is hard to imagine a
 11   situation in which equitable relief could be more inappropriate.
 12        For these reasons, and those explained herein, the Court should deny
 13   Plaintiff’s Application for a Temporary Restraining Order.
 14                                    BACKGROUND
 15
      I.   THE GOVERNOR’S PROCLAMATION OF A STATE OF EMERGENCY
 16        RELATED TO THE COVID-19 PANDEMIC
 17        In mere months, the infectious coronavirus disease 2019 (COVID-19) has
 18   infected nearly two million people and caused the deaths of over 130,000 people
 19   worldwide.1 In the United States alone, COVID-19 has infected over 600,000
 20   people and caused the deaths of over 30,000 people to date.2 California recognized
 21   early that COVID-19 has the potential to spread rapidly throughout the state. As
 22   early as December 2019, California began working closely with the national
 23   Centers for Disease Control and Prevention, the United States Health and Human
 24   Services Agency, and local health departments to monitor and plan for the potential
 25         1
               See Coronavirus disease 2019 (COVID-19) Situation Report,
 26   https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200416-
 27   sitrep-87-covid-19.pdf?sfvrsn=9523115a_2 (last accessed April 16, 2020).
             2
               See Cases in U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-
 28   updates/cases-in-us.html (last accessed April 16, 2020).
                                               3
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 9 of 28 Page ID #:195



  1   spread of COVID-19 to the United States. See Decl. of Todd Grabarsky in Supp. of
  2   Opp’n to Pls.’ TRO Ex. 1. The California Department of Public Health has been in
  3   regular communication with hospitals, clinics, and other health providers and has
  4   been providing guidance to health facilities and providers regarding COVID-19. Id.
  5        To prepare for and respond to suspected or confirmed cases of COVID-19 in
  6   California and to implement measures to mitigate the spread of COVID-19, the
  7   Governor proclaimed a State of Emergency in California on March 4, 2020. Id.
  8   This proclamation makes additional resources available, formalizes emergency state
  9   actions already underway, and helps the state prepare for the broader spread of
 10   COVID-19. See Grabarsky Decl. Ex. 2.
 11        On March 19, 2020, the Governor issued Executive Order N-33-20.
 12   Grabarsky Decl. Ex. 3. Executive Order N-33-20 directed all California residents
 13   to heed the State public health directives relating to COVID-19, which the
 14   Executive Order expressly incorporated in the form of the March 19, 2020 Order of
 15   the State Public Health Officer (Public Health Order). Id. Specifically, the Public
 16   Health Order, and thus Executive Order N-33-20, requires “all individuals living in
 17   the State of California to stay home or at their place of residence except as needed
 18   to maintain continuity of operations of the federal critical infrastructure sectors, as
 19   outlined at https://www.cisa.gov/identifying-critical-infrastructure-during-covid-
 20   19.” Id. Observing that “[t]he federal government has identified 16 critical
 21   infrastructure sectors” considered vital to the United States, the order provides that
 22   “Californians working in these 16 critical infrastructure sectors may continue their
 23   work because of the importance of these sectors to Californians’ health and well-
 24   being.” Id. The Order does not identify any specific industry, retailer, or business
 25   as essential or provide any specific criteria, instead incorporating the infrastructure
 26   designations of the federal government. See Grabarsky Decl. Exs. 3, 5.
 27        The Executive Order further provides that the Public Health Officer “may
 28   designate additional sectors as critical in order to protect the health and well-being

                                                 4
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 10 of 28 Page ID #:196



   1   of all Californians.” Id. On March 22, 2020, the Public Health Officer designated a
   2   list of “Essential Critical Infrastructure Workers.”3 Grabarsky Decl. Ex. 4.
   3   Included in that list is “[f]aith based services that are provided through streaming or
   4   other technology.”4 Id. at 11.
   5         In April 2020, the Counties of Riverside and San Bernardino issued similar
   6   “stay-at-home” orders that prohibit non-essential public gatherings. Compl. (ECF
   7   No. 1) Exs. 2, 3.
   8   II.   THE PRESENT LAWSUIT
   9         Plaintiffs filed their Complaint in this action on April 13, 2020, against the
  10   State Defendants as well as numerous officials of San Bernardino and Riverside
  11   Counties. Compl. ¶¶ 10-26 (listing defendants). Plaintiffs include: Wendy Gish, a
  12   congregant of the Shield of Faith Family Church in Fontana, California, located in
  13   San Bernardino County; Patrick Scales, head pastor at Shield of Faith; James Dean
  14   Moffatt, senior pastor at Church Unlimited in Indio, California, located in Riverside
  15   County;5 and Brenda Wood, senior pastor at Word of Life Ministries International,
  16   Inc., in Riverside, California. Id. ¶¶ 6-9.
  17         Plaintiffs challenge the State’s Executive Order and the county orders on state
  18   and federal constitutional grounds, alleging primarily that they infringe on
  19   Plaintiffs’ freedom to engage in in-person religious congregation, worship, and
  20
              3
                Executive Order N-33-20 and the March 22 Public Health Officer
  21
       designations will be collectively referenced as the “Executive Order.”
  22          4
                Given the rapidly evolving circumstances relating to COVID-19 in
       California and in the United States, the State Defendants continue to update the list
  23
       of essential workers and may issue other orders or directives in the future to combat
  24   the further spread of COVID-19. See Grabarsky Decl. Ex. 3.
              5
  25            On April 8, 2020, the County of Riverside sought a temporary restraining
       order in the California Superior Court for the County of Riverside enjoining
  26   Plaintiff James Moffatt and Church Unlimited from holding an in-person service on
  27   Easter Sunday. That request was denied as moot once Mr. Moffatt represented that
       he would “not host in-person church services, including but not limited to on Easter
  28   Sunday, April 12, 2020.” Grabarsky Decl. Ex. 6.
                                                     5
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 11 of 28 Page ID #:197



   1   ritual. In total, Plaintiffs bring eleven claims under the First and Fourteenth
   2   Amendments to the United State Constitution and Article 1 of the California
   3   Constitution. See id. ¶ 3. Plaintiffs primarily object to the Executive Order’s
   4   prohibition on in-person public gatherings and the lack of an exemption for in-
   5   person religious worship services. They contend that the Order infringes on their
   6   religious mandate to congregate in indoor places of worship as well as to perform
   7   rituals that involve the physical touching of other individuals such as baptisms,
   8   communions, and “lay[ing] hands on people to pray for them.” Id. ¶¶ 6-9, 88.
   9        On April 14, 2019, one day after filing their Complaint, Plaintiffs filed the
  10   instant Application for Temporary Restraining Order and for Order to Show Cause
  11   Why Preliminary Injunction Should Not Issue (herein, “Pls.’ TRO”).6 ECF No. 8.
  12   For the reasons explained herein, the Court should deny that Application.
  13                                   LEGAL STANDARD
  14        “An application for a temporary restraining order involves the invocation of a
  15   drastic remedy which a court of equity ordinarily does not grant, unless a very
  16   strong showing is made of a necessity and desirability of such action.” Vaccaro v.
  17   Sparks, No. SACV 11-00164, 2011 WL 318039, at *1 (C.D. Cal. Jan. 28, 2011)
  18   (quoting Youngstown Sheet & Tube Co. v. Sawyer, 103 F. Supp. 978, 980 (D.D.C.
  19   1952)). Temporary restraining orders are subject to standards similar to those
  20   governing preliminary injunctions. Plaintiffs must demonstrate that they are likely
  21   to succeed on the merits of their claims, that they are likely to suffer irreparable
  22   harm without preliminary relief, that the balance of equities tips in their favor, and
  23   that an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc.,
  24
             6
  25           In their memorandum of points and authorities supporting their TRO
       Application, Plaintiffs request that Defendants be enjoined from enforcing the
  26   relevant orders against Plaintiffs. Pls.’ TRO at 24-25. However, in their proposed
  27   order submitted with their application, Plaintiffs request that Defendants be
       enjoined from enforcing the orders against “any faith based or religious services in
  28   the State of California.” ECF No. 8-1. Neither form of relief is merited here.
                                                 6
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 12 of 28 Page ID #:198



   1   555 U.S. 7, 20 (2008); Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,
   2   1135 (9th Cir. 2011).
   3        Alternatively, injunctive relief “is appropriate when a plaintiff demonstrates
   4   that serious questions going to the merits were raised and the balance of hardships
   5   tips sharply in the plaintiff’s favor.” Id. at 1134-35. Even under this alternative
   6   sliding scale test, plaintiffs must make a showing of all four Winter factors. Id. at
   7   1132, 1135. Injunctive relief “is ‘an extraordinary and drastic remedy, one that
   8   should not be granted unless the movant, by a clear showing, carries the burden of
   9   persuasion.’” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).
  10                                       ARGUMENT
  11        Plaintiffs have not met their burden of demonstrating that they are entitled to a
  12   temporary restraining order or a preliminary injunction in this case. They cannot
  13   demonstrate a likelihood of success on the merits of their claims in light of the
  14   current public health crisis and the constitutional standard applicable to the
  15   Governor’s exercise of his emergency powers to combat that crisis. Nor have
  16   Plaintiffs shown that the balance of equities tips in their favor. To the contrary, any
  17   harm they may suffer in absence of a temporary restraining order is greatly
  18   outweighed by the significant risk of harm to the public if Plaintiffs are permitted to
  19   hold gatherings that could further spread COVID-19 and undermine efforts to
  20   protect the health of the public. Plaintiffs’ application should be denied.
  21
       I.   PLAINTIFFS ARE NOT LIKELY TO SUCCEED ON THE MERITS OF THEIR
  22
            CLAIMS.
  23
            A.   The State Executive Order Is a Constitutional Exercise of the
  24             Governor’s Emergency Powers to Combat the COVID-19
  25             Pandemic.

  26        California is in the throes of an unprecedented, once-in-a-century public health

  27   crisis that has essentially brought normal life to a halt. In response, the Governor—

  28   along with other state, local, and national officials—proclaimed a state of

                                                 7
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 13 of 28 Page ID #:199



   1   emergency and issued the Executive Order to protect the health and safety of
   2   Californians. In an extraordinary public health crisis such as this, the State has
   3   broad emergency powers, and courts must afford deference to temporary actions
   4   taken to curb the spread of a dangerous disease and mitigate its effects.
   5        The Supreme Court has long recognized that “a community has the right to
   6   protect itself against an epidemic of disease which threatens the safety of its
   7   members.” Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905) (internal quotation
   8   marks omitted).7 In that regard, the Court has permitted states to enact “quarantine
   9   laws and health laws of every description,” id. at 25, similar to the Executive
  10   Order’s measures to combat the COVID-19 pandemic. See, e.g., Compagnie
  11   Francaise de Navigation a Vapeur v. Bd. of Health of State of La., 186 U.S. 380
  12   (1902) (upholding quarantine law against constitutional challenges); Rasmussen v.
  13   Idaho, 181 U.S. 198 (1901) (permitting a ban on certain animal imports if evidence
  14   of disease was found); see also Benson v. Walker, 274 F. 622 (4th Cir. 1921)
  15   (upholding board of health resolution that prevented carnivals and circuses from
  16   entering a certain county in response to the 1918-1919 influenza epidemic); Hickox
  17   v. Christie, 205 F. Supp. 3d 579 (D.N.J. 2016) (upholding the eighty-hour
  18   quarantine of a nurse returning from treating Ebola patients in Sierra Leone).
  19        The State’s proclamation of a state of emergency and invocation of emergency
  20   powers “necessarily restrict[] activities that would normally be constitutionally
  21   protected,” and “[a]ctions which citizens are normally free to engage in [have]
  22   become subject to criminal penalty.” United States v. Chalk, 441 F.2d 1277, 1281
  23   (4th Cir. 1971). But “measures [that] would be constitutionally intolerable in
  24   ordinary times [] are recognized as appropriate and even necessary responses to the
  25         7
                Jacobson’s restriction of civil liberties in the face of overriding
  26   circumstances has been recognized as potent precedent by the Supreme Court as
  27   recently as 1997. See Kansas v. Hendricks, 521 U.S. 346, 356 (1997) (recognizing
       that an individual’s constitutionally protected interest in avoiding physical restraint
  28   may be overridden in the civil context) (citing Jacobson, 197 U.S. at 26).
                                                 8
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 14 of 28 Page ID #:200



   1   present [COVID-19 pandemic] crisis.” In re Abbott, No. 20-50264, 2020 WL
   2   1685929, at *9 (5th Cir. Apr. 7, 2020). Although the Constitution is not suspended
   3   during a state of emergency, the Supreme Court has recognized that “under the
   4   pressure of great dangers,” constitutional rights may be reasonably restricted “as the
   5   safety of the general public may demand.”8 Jacobson, 197 U.S. at 29; see also
   6   Prince, 321 U.S. at 166-67 (“The right to practice religion freely does not include
   7   liberty to expose the community . . . to communicable disease.”). This “settled
   8   rule” allows states facing emergencies to “restrict, for example, one’s right to
   9   peaceably assemble, to publicly worship, to travel, and even to leave one’s home.”
  10   Abbott, 2020 WL 1685929, at *1 (emphasis added).
  11        To combat a virulently infectious disease in an emergency pandemic, the State
  12   must be able to take swift and decisive action. Cf. Chalk, 441 F.2d at 1281. The
  13   court’s review of temporary measures taken during such an emergency,
  14   accordingly, is “limited to a determination of whether the [executive’s] actions
  15   were taken in good faith and whether there is some factual basis for [the
  16   Governor’s] decision that the restrictions he imposed were necessary to maintain
  17   order.” Id. (citing Moyer v. Peabody, 212 U.S. 78 (1909)); see also Jacobson, 197
  18   U.S. at 29 (“reasonable regulations” may be implemented in the face of an
  19
             8
  20           That is why courts have routinely upheld mandatory vaccination programs
       against infectious diseases even in the face of challenges based on freedom of
  21
       religion and other liberties. See, e.g., Jacobson, 197 U.S. 11 (upholding a
  22   mandatory vaccination program for smallpox against a Fourteenth Amendment
       challenge); Zucht v. King, 260 U.S. 174 (1922) (upholding the exclusion of non-
  23
       vaccinated children from a school district in against a due process and equal
  24   protection challenge); Abeel v. Clark, 84 Cal. 226 (1890) (upholding vaccination
  25   mandate in California); Phillips v. City of New York, 775 F.3d 538 (2d Cir.)
       (finding that a challenge to mandatory vaccination law was “foreclosed” by
  26   Jacobson), cert. denied, 136 S.Ct. 104 (2015); Whitlow v. California, 203 F. Supp.
  27   3d 1079, 1083 (S.D. Cal. 2016) (finding no likelihood of success on a free exercise
       challenge to a law removing a religious- or conscious-based exemption for
  28   mandatory vaccination of schoolchildren).
                                                 9
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 15 of 28 Page ID #:201



   1   infectious disease epidemic); Abbott, 2020 WL 1685929, at *8-*9 (applying a
   2   deferential, rational-basis standard to an executive order restricting otherwise
   3   constitutionally protected abortion access in the face of the COVID-19 crisis);
   4   Murphy v. Palmer, 2017 WL 2364195, at *10 (D.N.J. May 31, 2017) (“Courts have
   5   concluded that, during a state of emergency, governmental entities may impose
   6   more onerous restrictions upon its citizens, as long as such restrictions are
   7   reasonably necessary for the preservation of order.”). This deferential standard
   8   recognizes that, in a public health crisis, “it is no part of the function of a court . . .
   9   to determine which one of two modes was likely to be the most effective for the
  10   protection of the public against disease.” Jacobson, 197 U.S. at 30. And, it reflects
  11   the reality that “governing authorities must be granted the proper deference and
  12   wide latitude necessary for dealing with . . . emergenc[ies].” Smith v. Avino, 91
  13   F.3d 105, 109 (11th Cir. 1996), abrogated on other grounds, Steel Co. v. Citizens
  14   for a Better Env’t, 523 U.S. 83 (1998); see also In re Approval of the Judicial
  15   Emergency Declared in the S. Dist. of Cal., 2020 WL 1814265 (9th Cir. Apr. 2,
  16   2020) (approving declaration of emergency extending time limits in the Speedy
  17   Trial Act for bringing accused criminal defendants to trial).9
  18        The current emergency brought on by the COVID-19 pandemic is
  19   undoubtedly a moment demanding deference to temporary measures taken to
  20   combat that pandemic. The Governor issued the Executive Order and ensuing
  21   directives in good-faith response to the imminent threat COVID-19 poses to the
  22   State of California and its residents. To date, the disease has infected over 600,000
  23
  24
  25          9
                In citing case law recognizing the broad authority of state executive
  26   officials to combat a public health emergency, the State Defendants do not mean to
  27   suggest that they necessarily agree with the actions taken by officials of other states
       in each and every case. But the broad principle of deference to state officials stands
  28   universally recognized.
                                                   10
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 16 of 28 Page ID #:202



   1   people and caused the deaths of over 30,000 people in the United States;10 in
   2   California, which fortunately took measures early on to prevent the spread, more
   3   than 26,000 people have been infected and 890 have died.11 The virulently
   4   infectious nature of the novel coronavirus and the absence of any vaccination or
   5   widely effective treatment has made the Order’s temporary prohibition on
   6   gatherings crucial to slowing spread of the disease.12 Public gatherings generally—
   7   including, but not limited to, in-person religious services—have fueled the spread
   8   of COVID-19. See Section I(B)(2), infra (detailing instances of public gatherings
   9   exacerbating the spread of COVID-19). Authorities have estimated that, in the
  10   worst case scenario, millions of Americans will die if governments did nothing to
  11   prevent the spread of COVID-19, and the CDC has determined that limiting face-
  12   to-face contact is the best way to slow to its spread.13 The clear and manifest need
  13   for the Executive Order’s temporary prohibition on in-person gatherings in light of
  14   this emergency—which parallels similar measures by other state, local, and national
  15   officials—refutes any suggestion that the Governor acted in bad faith or arbitrarily.
  16   Accordingly, the Governor’s “stay-at-home” strategy for combating the spread of
  17
             10
  18             See Cases in U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-
       updates/cases-in-us.html (last accessed April 16, 2020).
  19          11
                 See COVID-19 by the Numbers,
  20   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.asp
       x#COVID-19%20by%20the%20Numbers (last accessed April 16, 2020).
  21          12
                 Plaintiffs appear to argue that because “the anticipated national death toll
  22   related to the virus has decreased substantially, by an order of magnitude,”
       Defendants should loosen the restrictions currently in place. Pls.’ TRO at 2. This
  23
       argument ignores the role played by the precise types of orders Plaintiffs challenge
  24   here in the reduction of anticipated deaths and the ongoing nature of the threat. The
       argument also ignores the proper role of government, as distinct from Plaintiffs or
  25
       even the Court, in making informed decisions regarding what emergency measures
  26   are no longer needed and when.
              13
  27             See Social Distancing, Quarantine, and Isolation,
       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-
  28   distancing.html (last accessed April 16, 2020).
                                                11
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 17 of 28 Page ID #:203



   1   COVID-19 warrants appropriate judicial deference. See Abiding Place Ministries
   2   v. Wooten, No. 3:20-cv-00683-BAS-AHG (S.D. Cal. Apr. 10, 2020) (ECF No. 7)
   3   (denying an ex parte motion for a temporary restraining order in a religious free
   4   exercise challenge to San Diego County’s stay-at-home COVID-19 order)
   5   (available at Grabarsky Decl. Ex. 7).
   6        Plaintiffs have not met their burden of showing that the Executive Order was
   7   issued in bad faith, nor do they argue a lack of rational basis for the Order.
   8   Although they recognize the state of emergencies proclaimed at the national and
   9   state level, Plaintiffs contend that their religious exercise rights have been violated
  10   as if this temporary, emergency action occurred during normal times. But Plaintiffs
  11   do not cite any cases applying the constitutional analysis applicable under such
  12   extraordinary emergency circumstances as the COVID-19 pandemic. In fact,
  13   Plaintiffs largely ignore the once-in-a-century nature of the current global health
  14   crisis, and they fail to consider the scope of the COVID-19 pandemic, the
  15   Governor’s rationale behind the Executive Order, the Order’s temporary nature, or
  16   its effectiveness so far in slowing the spread of COVID-19.
  17        The only case Plaintiffs cite involving a government order issued to combat an
  18   infectious disease concerned a suspect quarantine of San Francisco’s Chinatown in
  19   1900. See Pls.’ TRO at 19 (analogizing Jew Ho v. Williamson, 103 F. 10 (C.C.N.D.
  20   Cal. 1900) and Wong Wai v. Williamson, 103 F. 1 (C.C.N.D. Cal. 1900) to the
  21   COVID-19 pandemic). But the situation in that case was drastically different from
  22   the present COVID-19 pandemic; it involved a racially motivated quarantine of a
  23   few city blocks. The Jew Ho court found that the quarantine of tens of thousands of
  24   persons in the same area where nine incidents of the bubonic plague purportedly
  25   occurred was an irrational measure that would not contain the disease but, to the
  26   contrary, would “increase its danger and its destructive force.” Jew Ho, 103 F. at
  27   22-23. Thus, the purported quarantine was “not a reasonable regulation to
  28   accomplish the purposes sought,” especially considering that the evidence

                                                 12
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 18 of 28 Page ID #:204



   1   demonstrated that “the bubonic plague has not existed, and does not now exist, in
   2   San Francisco.” Id. at 22-23, 26.14 That conclusion was bolstered by the finding of
   3   an impermissible motivation:
   4        The evidence here is clear that this is made to operate against the Chinese
   5        population only, and the reason given for it is that the Chinese may
            communicate the disease from one to the other. That explanation, in the
   6        judgment of the court, is not sufficient. It is, in effect, a discrimination, and it
   7        is the discrimination that has been frequently called to the attention of the
            federal courts where matters of this character have arisen with respect to
   8        Chinese.
   9   Id. at 23; see also Hickox, 205 F. Supp. 3d at 592 n.4 (“The rationale for the
  10   quarantine [in Jew Ho] was also suspect on its own terms. . . . [T]he court found the
  11   quarantine to be discriminatory because it targeted people of Chinese origin. . . .
  12   There is, in the fact patterns of the old cases, a lamentable tinge of xenophobia;
  13   declarations of quarantine seem to have borne some relation to exclusionary
  14   sentiment.”). Jew Ho’s decision to overturn the lamentable order before it does not
  15   undermine in any way the numerous cases permitting the State to impose temporary
  16   restrictions on constitutionally protected freedoms—including religious freedoms—
  17   to combat a public health crisis in good faith.
  18        It is also important to recognize that the Executive Order is limited in scope.
  19   Plaintiffs may continue their religious practices in their homes and connect with
  20   others in their religious communities online or through other technologies. Indeed,
  21   drive-in worship services are permitted under the existing Executive Order, which
  22   expressly allows “[f]aith based services that are provided through . . . other
  23   technology,” as long as the individuals engaged in such services abide by physical
  24   distancing guidelines and refrain from direct and indirect physical touching of
  25   others. And while the inability to hold in-person indoor services does restrict the
  26
             14
  27            Wong Wai v. Williamson, too, is inapposite in that it involved racially
       motivated, irrational, and dangerous measures directed at persons of Chinese
  28   descent, measures that endangered public health and safety. 103 F. at 7-9.
                                                 13
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 19 of 28 Page ID #:205



   1   manner in which Plaintiffs may practice their religion during the existing
   2   emergency, the Executive Order and its suspension on public gatherings are
   3   temporary.
   4        In sum, California has a legitimate—and, indeed, compelling—interest in
   5   slowing the spread of COVID-19 and protecting public health, and the temporary
   6   stay-at-home order issued by the Governor is rationally related to that purpose.
   7   And though Plaintiffs’ religious exercise rights are fundamental, they do not
   8   include the “liberty to expose the community . . . to communicable disease,”
   9   Prince, 321 U.S. at 166-67, especially one as contagious and deadly as COVID-19.
  10        Therefore, Plaintiffs are unlikely to succeed on the merits of their claims
  11   challenging the Executive Order.
  12
            B.    Even Under the Standard of Review for Non-Emergency
  13              Situations, the State Executive Order Would Not Violate
  14              Plaintiffs’ Constitutional Rights Given the Current Pandemic.

  15        For the reasons explained in the previous section, the State’s Executive Order
  16   is entitled to substantial judicial deference in light of the public health emergency it
  17   attempts in good faith to combat. But even if Plaintiffs’ claims are analyzed under
  18   the normally applicable constitutional standard of review that is applied in non-
  19   emergency circumstances, Plaintiffs’ claims are still unlikely to succeed because
  20   the Governor’s Order is a response to extraordinary health concerns presented by
  21   the pandemic. Plaintiffs bring eleven claims raising a variety of constitutional
  22   issues, such as free speech, assembly, due process, equal protection, and the federal
  23   Establishment Clause. All of those claims, however, hinge on Plaintiffs’ right to
  24   freely exercise their religious rights by holding in-person gatherings during the
  25   current pandemic despite the Executive Order’s stay-at-home provisions.15
  26
             15
  27            In light of the expedited circumstances under which Plaintiffs’ Application
       was filed and is being heard, the State Defendants consider all the claims under the
  28                                                                               (continued…)

                                                 14
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 20 of 28 Page ID #:206



   1             1.    The Executive Order Is a Neutral Law of General
   2                   Application that Survives Rational Basis Review.

   3        The Executive Order does not violate Plaintiffs’ constitutional right to

   4   freedom of religion because it is a neutral law of general application. “[A] neutral

   5   law of general application need not be supported by a compelling government

   6   interest even when ‘the law has the incidental effect of burdening a particular

   7   religious practice.’” Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1075-76 (9th Cir.

   8   2015). Instead, “[s]uch laws need only survive rational basis review.” Id. at 1076.

   9        The Executive Order is a neutral law. It “make[s] no reference to any

  10   religious practice, conduct, belief, or motivation” and is thus facially neutral. Id.

  11   The Executive Order is also operationally neutral, because it does not single out

  12   religious or faith based services as opposed to other public gatherings such as

  13   sporting events, conferences, or festivals. To the contrary, the Order is broad and

  14   instructs California residents to heed the Public Health Officer’s order to “stay

  15   home or at their place of residence except as needed to maintain continuity of

  16   operations of the federal critical infrastructure sectors.” Grabarsky Decl. Ex. 3.

  17   The Order makes no exceptions for public gatherings of any kind.

  18        The Executive Order is also generally applicable. It does not “‘in a selective

  19   manner, impose[] burden[] only on conduct motivated by religious belief.’”

  20   Stormans, 794 F.3d at 1079 (quoting Church of Lukumi Babalu Aye, Inc. v. City of

  21   Hialeah, 508 U.S. 520, 543 (1993)). Rather, the Order broadly instructs California

  22   residents to heed the Public Health Officer’s order to “stay home or at their place of

  23   residence except as needed to maintain continuity of operations of the federal

  24   critical infrastructure sectors.” Grabarsky Decl. Ex. 3. As a result of the COVID-

  25
       free exercise jurisprudential analysis. Should the Court wish to analyze the claims
  26   that are not explicitly labeled as free exercise claims under their corresponding
  27   constitutional analyses, the State Defendants would be happy to provide
       supplemental briefing demonstrating why those claims are unlikely to prove
  28   successful.
                                                 15
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 21 of 28 Page ID #:207



   1   19 pandemic and Executive Order, a wide variety of California businesses and
   2   community activities have shut down or reduced operations. Rather than allow
   3   people to gather, restaurants have shuttered dining rooms, sporting events and
   4   concerts have been cancelled, schools have moved online, and outdoor recreational
   5   areas like beaches, parks, playgrounds, and hiking trails are off-limits; even the
   6   state and federal courts have taken the drastic measures of closing their doors with
   7   only narrow exceptions. For Plaintiffs to argue that the Executive Order targets
   8   them based on their religion ignores the dire public health crisis that has halted
   9   nearly every type of public gathering across California.
  10        Because the Executive Order is both neutral and generally applicable, it is
  11   subject to rational basis review, which it easily satisfies. See Stormans, 794 F.3d at
  12   1084. California’s interest in stopping the spread of COVID-19 and protecting the
  13   health of its citizens is not only legitimate—it is compelling. See Section I(A)(1),
  14   supra, and Section I(C), infra. And the temporary stay-at-home instructions issued
  15   in the Executive Order are rationally related to that purpose.
  16             2.    The Executive Order Survives Strict Scrutiny.
  17        As explained above, there is no reason to apply strict scrutiny to Plaintiffs’
  18   claims in light of the current pandemic emergency and also the neutral and
  19   generally applicable nature of the Executive Order. But even if strict scrutiny were
  20   applied, the Executive Order would satisfy that standard. The State and other
  21   Defendants have a compelling interest in protecting the public from the spread of
  22   the COVID-19 virus. As explained above, “[t]he right to practice religion freely
  23   does not include liberty to expose the community . . . to communicable disease.”
  24   Prince, 321 U.S. at 166-67; see also Workman v. Mingo Cty. Bd. of Educ., 419
  25   Fed.Appx. 348, 353 (4th Cir. 2011) (“[T]he state’s wish to prevent the spread of
  26   communicable diseases clearly constitutes a compelling interest.”). Plaintiffs do
  27   not—and cannot—argue otherwise.
  28

                                                16
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 22 of 28 Page ID #:208



   1        To appreciate the gravity of the threat facing the State of California and its
   2   residents, one need only to look at the number of confirmed cases of COVID-19
   3   and the resulting deaths that have occurred in the state of New York—222,284
   4   cases and 12,192 deaths as of April 16, 2020.16 New York state has suffered 1,161
   5   cases and 50.3 deaths per 100,000 people, compared to California’s 61 cases and
   6   1.8 deaths per 100,000 people.17 Indeed, California’s swift and decisive measures
   7   in instructing residents to stay at home and prohibiting public gatherings may prove
   8   to have been determinative, allowing the State to limit the spread of the disease and
   9   not experience the overwhelming of hospitals and health care providers that has
  10   been seen in other places. Thus, the State has a compelling interest in continuing
  11   its public health measures, including the Executive Order, that appear to be
  12   working.
  13        The Executive Order is narrowly tailored to serve the State’s interest in
  14   avoiding the spread of the COVID-19 disease because the virus is highly
  15   contagious and has been shown to spread from person to person, including and
  16   especially at public gatherings. The current pandemic has provided many examples
  17   of individuals, including asymptomatic individuals, spreading the virus through
  18   attendance at public gatherings. Such gatherings, including religious services, have
  19   fueled the spread of COVID-19:
  20
  21
  22         16
                 See NYSDOH COVID-19 Tracker, https://covid19tracker.health.ny.gov/
       views/NYS-COVID19-Tracker/NYSDOHCOVID-19Tracker-
  23
       Map?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n; Fatalities,
  24   https://covid19tracker.health.ny.gov/views/NYS-COVID19-
  25   Tracker/NYSDOHCOVID-19Tracker-
       Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last accessed April 16,
  26   2020).
              17
  27             See Regan Morris, How California kept ahead of the curve,
       https://www.bbc.com/news/world-us-canada-52272651 (last accessed April 16,
  28   2020).
                                                17
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 23 of 28 Page ID #:209



   1        •     In South Korea, as of March 25, 2020, at least 5,080 confirmed cases of
   2   COVID-19—over half of South Korea’s confirmed cases—have been traced back
   3   to one individual who attended a religious service at the Shincheonji Church of
   4   Jesus in Daegu.18
   5        •     Near Seattle, Washington, a church choir held its weekly rehearsal at
   6   Mount Vernon Presbyterian Church on March 10, 2020. Following that gathering,
   7   at least forty-five individuals were diagnosed with COVID-19 and at least two died.
   8   This spread occurred even though, according to news reports, hand sanitizer was
   9   offered to the choir members at the rehearsals, the members attempted to refrain
  10   from physical contact with one another, and the members tried to maintain physical
  11   distance between one another.19
  12        •     On April 6, 2020, Kansas Governor Lee Norman announced that the state
  13   had identified eleven clusters of COVID-19 cases, three of which were linked to
  14   churches.20
  15        •     In California, seventy-one cases of COVID-19 have been linked to the
  16   Bethany Slavic Missionary Church in Sacramento.21
  17
  18
             18
                 See Youjin Shin, Bonnie Berkowitz, Min Joo-Kim, How a South Korean
  19
       church helped fuel the spread of the coronarvirus, Washington Post, March 25,
  20   2020, https://www.washingtonpost.com/graphics/2020/world/coronavirus-south-
       korea-church/.
  21          19
                 See Richard Read, A choir decided to go ahead with rehearsal. Now
  22   dozens have COVID-19 and two are dead, Los Angeles Times, March 29, 2020,
       https://www.latimes.com/world-nation/story/2020-03-29/coronavirus-choir-
  23
       outbreak.
  24          20
                 See Jonathan Shorman, Kansas has 3 church-related COVID-19 clusters,
  25   state says amid scramble for supplies, The Wichita Eagle, April 6, 2020,
       https://www.kansas.com/news/coronavirus/article241810656.html.
  26          21
                 See Anita Chabria, Sean Greene, Rong-Gong Lin II, Pentecostal church in
  27   Sacramento linked to dozens of coronavirus cases, Los Angeles Times, April 2,
       2020, https://www.latimes.com/california/story/2020-04-02/pentecostal-church-in-
  28   sacramento-linked-to-dozens-of-coronavirus-cases.
                                               18
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 24 of 28 Page ID #:210



   1        Given the documented examples of how public gatherings can lead to the
   2   spread of the virus not only to those in attendance, but also to the larger
   3   community, the Executive Order’s instruction to residents to stay home and the
   4   guidance to avoid public gatherings is no broader than required to address the
   5   problem at hand. As recognized above, “[t]he right to practice religion freely does
   6   not include liberty to expose the community . . . to communicable disease.” Prince,
   7   321 U.S. at 166-67.
   8        In addition, despite the necessary, temporary prohibition on public gatherings,
   9   Plaintiffs and other Californians who wish to maintain their religious practices
  10   during the current emergency have options to stay connected with their
  11   communities and to hold religious services other than gathering in person.
  12   Religious leaders and staff are specifically included in the Public Health Officer’s
  13   list of workers who provide an essential service so that they may continue
  14   providing religious services in any form other than in-person gatherings involving
  15   close physical proximity. Grabarsky Decl. Ex. 4. These options include free
  16   streaming services online and conducting drive-in services, where appropriate
  17   distancing precautions are taken.
  18        Plaintiffs propose alternatives to the Executive Order’s instruction to stay
  19   home, such as wearing masks and maintaining six feet of physical distance between
  20   congregants. But notably absent from their application is any evidence that those
  21   measures would be as effective in combatting the spread of COVID-19 as
  22   refraining from public gatherings. In fact, scientific research on that issue
  23   continues to evolve on almost a daily basis.22 Because Plaintiffs have not shown
  24   that their proposed measures would be effective in addressing the compelling
  25         22
                See, e.g., Knvul Skeikh, James Gorman and Kenneth Chang, Stay 6 Feet
  26   Apart, We’re Told. But How Far Can Air Carry Coronavirus?, New York Times,
  27   April 14, 2020, https://www.nytimes.com/2020/04/14/health/coronavirus-six-
       feet.html; Michelle Roberts, Coronavirus: Who needs masks or other protective
  28   gear?, BBC News, April 13, 2020, https://www.bbc.com/news/health-51205344.
                                                 19
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 25 of 28 Page ID #:211



   1   interest in stopping the spread of COVID, Defendants are under no obligation to
   2   adopt them and thus gamble with the public’s health and safety.
   3         For these reasons, and because the Executive Order addresses a compelling
   4   government interest in combatting the virulence of the COVID-19 pandemic, the
   5   Order satisfies strict scrutiny. For this reason as well, Plaintiffs have failed to show
   6   a likelihood of success on the merits.
   7   II.   THE REMAINING FACTORS WEIGH HEAVILY AGAINST ISSUANCE OF A
   8         TEMPORARY RESTRAINING ORDER .
   9         Plaintiffs’ motion fails for an additional, independent reason. To obtain a
  10   temporary restraining order, Plaintiffs must show that they will suffer irreparable
  11   harm, that balance of equities tips in their favor, and that a temporary restraining
  12   order is in the public interest. Winter, 555 U.S. at 20; see also Drakes Bay Oyster

  13   Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (“Where the government is a
  14   party to a case in which a preliminary injunction is sought, the balance of the
  15   equities and public interest factors merge.”). Plaintiffs do not—and cannot—make
  16   this showing.
  17         Plaintiffs contend that they will suffer irreparable harm in the absence of a
  18   temporary restraining order because the “loss of First Amendment freedoms, for
  19   even minimal periods of time, unquestionably constitutes irreparable injury for
  20   purposes of the issuance of a preliminary injunction.” Pls.’ TRO at 21 (internal

  21   quotation marks omitted). Even if, however, Plaintiffs could show a constitutional

  22   violation, any injury suffered by them would be limited. The Executive Order is

  23   temporary, and it does not prohibit them from conducting religious services, only

  24   from conducting in-person gatherings during the present health emergency. And

  25   Plaintiffs have other options to continue their religious practices to the extent

  26   feasible given the current crisis, including by holding religious services online

  27   using the many free services now available or holding drive-in services without any

  28   direct or indirect physical contact.

                                                 20
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 26 of 28 Page ID #:212



   1        Any harm that Plaintiffs might suffer as a result of such temporary restrictions
   2   is far outweighed by the potential harm to the public health and to individuals in
   3   Plaintiffs’ community from conducting in-person services. The public interest
   4   would not be served by the temporary restraining order Plaintiffs seek—far from it,
   5   the public interest in the health, safety, and well-being of individuals and the
   6   community would be greatly threatened. Permitting indoor public gatherings could
   7   have detrimental effects far beyond those individuals who would choose to
   8   disregard government warnings and orders and attend public gatherings. One
   9   reason COVID-19 is so contagious, and thus dangerous, is that “a significant
  10   portion of individuals with coronavirus lack symptoms (‘asymptomatic’) and that
  11   even those who eventually develop symptoms (‘pre-symptomatic’) can transmit the
  12   virus to others before showing symptoms.”23 Thus, Plaintiffs’ assurances that they
  13   themselves “[t]o [their] knowledge, have never had or contracted the coronavirus”
  14   and “do not believe that [they’ve] ever been in close proximity or exposed to it” are
  15   of no consequence. Decl. of Brenda Wood ¶ 7; Decl. of Patrick Scales ¶ 8; Decl. of
  16   James Moffatt ¶ 11; Decl. of Wendy Gish ¶ 7. Likewise, Plaintiffs’ representations
  17   that, if permitted to hold in-person religious services, they will abide by CDC
  18   guidance on physical distancing are insufficient. Indeed, Plaintiffs do not even
  19   specify the CDC guidance they intend to follow. Notably, even while
  20   recommending that individuals maintain physical distance and wear face coverings,
  21   the CDC also states that “[t]his recommendation complements and does not replace
  22
  23
  24
  25
  26         23
                See Recommendation Regarding the Use of Cloth Face Coverings,
  27   Especially in Areas of Significant Community-Based Transmission, CDC, April 3,
       2020, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-
  28   cover.html#studies.
                                                21
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 27 of 28 Page ID #:213



   1   the President’s Coronavirus Guidelines for America,” which advises individuals to
   2   “avoid social gatherings in groups of more than 10 people.”24
   3        Moreover, the examples discussed above in Section I(B)(2) demonstrate that
   4   allowing public gatherings for any reason beyond those recognized as essential to
   5   the health and safety of the community—including religious reasons—puts not only
   6   those in attendance at the gathering, but the entire surrounding community,
   7   including individuals who do not wish to participate in religious worship or attend
   8   gatherings or any type, at risk of contracting and spreading COVID-19. Those
   9   examples even include gatherings were individuals took distancing and cleanliness
  10   precautions.
  11        The rights of all Californians to practice their religion freely are of
  12   fundamental importance. However, those rights must be considered along with
  13   these extraordinary circumstances in which each and every public gathering—
  14   whether at a church, temple, or mosque, or in a stadium, park, school, or
  15   courthouse—places the lives and health of Californians at risk. In light of the
  16   ongoing global pandemic, a temporary restraining order exempting religious and
  17   faith based gatherings from the Executive Order and the various county orders
  18   would not be in the public interest, but instead would threaten the effectiveness of
  19   the State’s efforts to stop the spread of COVID-19 and protect the health of all
  20   individuals in California.
  21        Therefore, and because the public interest in keeping the Executive Order in
  22   place greatly outweighs any harm caused to Plaintiffs, the remaining factors weigh
  23   heavily against issuing the temporary restraining order.
  24
  25
  26
             24
                See 30 Days to Slow the Spread, available at
  27
       https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
  28   guidance_8.5x11_315PM.pdf (last accessed April 16, 2020).
                                                 22
Case 5:20-cv-00755-JGB-KK Document 13 Filed 04/17/20 Page 28 of 28 Page ID #:214



   1                                    CONCLUSION
   2        For the foregoing reasons, the Court should deny Plaintiffs’ Application for
   3   Temporary Restraining Order.
   4
   5   Dated: April 17, 2020                        Respectfully submitted,

   6                                                XAVIER BECERRA
                                                    Attorney General of California
   7
                                                    MARK R. BECKINGTON
   8                                                Supervising Deputy Attorney General
   9
  10                                                /s/ Todd Grabarsky
  11                                                TODD GRABARSKY
                                                    Deputy Attorney General
  12                                                AMIE L. MEDLEY
  13                                                Deputy Attorney General
                                                    Attorneys for Gavin Newsom, in his
  14                                                official capacity as Governor of
  15                                                California, and Xavier Becerra, in his
                                                    official capacity as Attorney General
  16                                                of California
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               23
